Case: 19-11961   Date Filed: 01/28/2020   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11961
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:18-cr-00023-RH-MJF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

GREGORY BROADWAY,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (January 28, 2020)

Before WILSON, LAGOA and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11961    Date Filed: 01/28/2020   Page: 2 of 2


      Maria Dykes, appointed counsel for Gregory Broadway, Jr., in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Broadway’s conviction and sentence are AFFIRMED.




                                         2